Citation Nr: 0529713	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin rashes, 
claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for body and muscle 
twitching, claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for cysts, claimed as 
due to undiagnosed illness.  

4.  Entitlement to service connection for chronic fatigue 
syndrome.  

5.  Entitlement to service connection for residuals of a 
broken nose.  

6.  Entitlement to service connection for residuals of a 
broken rib.  

7.  Entitlement to a rating greater than 40 percent for 
painful joints due to undiagnosed illness.  

8.  Entitlement to a rating greater than 10 percent for loss 
of concentration due to undiagnosed illness.  

9.  Entitlement to an increased rating for Barrett's 
esophagus and hiatal hernia (previously evaluated as nausea 
due to undiagnosed illness), evaluated as 10 percent 
disabling for the period from August 23, 2003 to October 31, 
2004, and as noncompensable for the period from November 1, 
2004.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his brother, and a friend


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1981 to June 1983 and 
from May 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In April 2005, the veteran testified at a hearing 
at the RO before the undersigned.

The issues relating to increased ratings for painful joints, 
loss of concentration, and Barrett's esophagus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
shows that the veteran's claimed skin rashes were diagnosed 
as lichenoid dermatitis and were not manifest until several 
years after his separation from service.  There is no 
competent medical evidence that the claimed disorder is due 
to a disease or injury related to his periods of military 
service.  

2.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence of record shows that 
his body and muscle twitching is a chronic disability that 
began after his separation from service, that it resulted 
from an undiagnosed illness, and that it is at least 10 
percent disabling.  

3.  The objective and competent medical evidence of record 
shows that the veteran's claimed cysts were diagnosed as 
hidradenitis and infected sebaceous cysts and were not 
manifest until several years after his separation from 
service.  There is no competent medical evidence that the 
claimed disorder is due to a disease or injury related to the 
veteran's periods of military service.  

4.  On April 14, 2005, prior to the promulgation of a 
decision in the appeal, the veteran advised the Board at his 
personal hearing that a withdrawal of his appeal of the issue 
relating to service connection for chronic fatigue syndrome 
was requested.

5.  On April 14, 2005, prior to the promulgation of a 
decision in the appeal, the veteran advised the Board at his 
personal hearing that a withdrawal of his appeal of the issue 
relating to service connection for residuals of a broken nose 
was requested.

6.  On April 14, 2005, prior to the promulgation of a 
decision in the appeal, the veteran advised the Board at his 
personal hearing that a withdrawal of his appeal of the issue 
relating to service connection for residuals of a broken rib 
was requested.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by skin rashes due to 
undiagnosed illness was not incurred in or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  

2.  Resolving the doubt in the veteran's favor, a chronic 
disability manifested by body and muscle twitching due to 
undiagnosed illness was incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2005).  

3.  A chronic disability manifested by cysts due to 
undiagnosed illness was not incurred in or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  

4.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for chronic 
fatigue, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

5.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for 
residuals of a broken nose, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

6.  Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for 
residuals of a broken rib, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102 and 3.159 (2005)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2003, 
August 2004, and November 2004 statements of the case, the 
various supplemental statements of the case, and the December 
2001, January 2003, April 2003, July 2003, January 2004, 
March 2004, and February 2005 RO letters to the veteran 
notifying him of the VCAA, he was advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005).  Finally, the Board 
notes that records of VA treatment through May 2004 have been 
obtained, and that the veteran has been afforded several VA 
compensation examinations.  The veteran has not identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds 
that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO considered the claims 
on appeal both before and after notifying the veteran of the 
provisions of the VCAA.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

II. Legal Analysis

A. Withdrawn Issues

During his April 2005 Board hearing, the veteran specifically 
indicated that he wanted to withdraw from appellate 
consideration his claims for entitlement to service 
connection for chronic fatigue syndrome, for residuals of a 
broken nose, and for residuals of a broken rib, that were 
fully developed for appellate review.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  The transcript of 
the veteran's personal hearing constitutes the required 
writing.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204 (2005).  
The appellant has withdrawn these appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration as to the noted issues.  Accordingly, the Board 
does not have jurisdiction to review the appeals and they are 
dismissed.

II. Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

In addition, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian Gulf 
veteran with a qualifying chronic disability that became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.   
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 
For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).  

The record shows that the veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
Accordingly, § 3.317 is for potential application.  

(1) Service Connection for Skin Rashes

The veteran's service medical records are completely negative 
for any complaints, abnormal clinical findings, or diagnosis 
indicative of any skin rashes.  

Post service, a VA examiner in December 2002 noted the 
veteran's complaint of having skin rashes off and on for 
numerous years.  The only pertinent abnormal clinical finding 
noted on examination was hyperpigmented lichenoid papules on 
the left mid-shin area, ankle, and the dorsum of the left 
foot, "10 or so" in total, and each measuring 0.5 
centimeter (cm.) or less.  The examiner diagnosed lichenoid 
dermatitis of the lower extremity.  

A July 2003 VA medical record notes a diagnosis of a discrete 
maculopapular rash on the left foot and ankle. 

The veteran has submitted several lay statements to the 
effect that the authors had knowledge that the veteran had 
the rashes since, but not before, his service in the Persian 
Gulf.  

During his April 2005 hearing, the veteran testified that he 
developed rashes on his lower legs in 1992 or 1993.  He 
indicated that the rash on some areas would come and go, but 
the rash on the tops of his feet would stay all the time.  He 
stated that doctors had prescribed steroid cream for the 
rash, but that it didn't really help.  

By their own terms, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
provide for compensation for disabilities which cannot be 
attributed to any known clinical diagnosis.  But because 
medical examiners have attributed the veteran's rashes to a 
known disorder, lichenoid dermatitis, those provisions are 
not applicable to this issue.  

Nevertheless, service connection could still be established 
on the basis of direct service incurrence if the evidence 
were to show that the rashes either were first manifest 
during service or are otherwise in fact due to an injury or 
disease incurred in service.  In this case, the objective and 
competent medical evidence of record shows-and the veteran 
has so testified-that his rashes did not appear until well 
after his separation from service.  In addition, there is no 
medical evidence that attributes the rashes to any incident 
of service, and the veteran testified that no physician had 
indicated such a relationship to him.  

Therefore, lacking objective medical evidence that the 
lichenoid dermatitis that has been diagnosed began during 
service or is otherwise due to service, service connection is 
not established.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the objective and competent medical 
evidence of record is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

(2) Service Connection for a Disability Manifested By Body 
and Muscle Twitching

The veteran's service medical records are completely negative 
for any complaints, abnormal clinical findings, or diagnosis 
indicative of any body or muscle twitching.  

Post-service, VA and private treatment records are also 
silent for complaints, abnormal clinical findings, or 
diagnosis relating to body or muscle twitching.  

In December 2002, a VA examination was conducted.  The VA 
examiner noted the veteran's report that his muscle twitching 
began in 1995.  Over the years, the twitching gradually 
increased in frequency and, at that time, occurred twice a 
week, lasting a few seconds.  The veteran stated that it 
occurred in any body position and had no known precipitating 
factor.  The veteran took no medication for the symptoms.  He 
indicated that it was annoying and embarrassing when it 
occurred at work.  Although the examiner did not report 
having witnessed any of the claimed body twitching episodes, 
the listed "diagnoses" included generalized intermittent 
body/muscle twitching due to undiagnosed illnesses-no known 
clinical diagnosis.  

Another December 2002 VA examination report notes that the 
veteran was not observed to be nervous or fidgety during the 
examination.

During his April 2005 hearing, the veteran testified that, 
during the previous two years, his twitching episodes had 
become more frequent, occurring daily, and had become much 
more severe, sometimes even violent.  This was corroborated 
by his brother and friend at the personal hearing.  

Thus, the objective medical evidence is at least in equipoise 
as to the veteran's claimed disorder.  Giving the veteran the 
benefit of the doubt, the Board finds that the evidence 
reflects that he has a chronic disability claimed as body 
twitching, due to an undiagnosed illness.  However, the 
regulations provide that compensation shall be paid only if 
the disability is manifest to a degree of 10 percent or more 
not later than December 31, 2006.  

To determine the degree of impairment due to the veteran's 
twitching, the Board finds that the veteran's disability is 
most like convulsive tics.  There is no evidence that the 
episodes are equivalent to epileptic seizures, which are 
generally much more severe and productive of significantly 
more impairment than the veteran's episodes.  His description 
of the episodes reflects symptoms far less disabling and far 
less intrusive than any form of epilepsy; use of the rating 
criteria for epilepsy would not be appropriate.  In 
evaluating convulsive tics, however, the rating schedule 
provides that the frequency and severity of the episodes and 
the muscle groups involved should be considered.  For severe 
impairment, a 30 percent rating is warranted.  A 10 percent 
rating is to be assigned for moderate impairment.  With mild 
impairment, a zero percent evaluation is appropriate.  
38 C.F.R. § 4.124a, Diagnostic Code 8103 (2005).  

The evidence shows that the veteran's episodes occur daily 
and have become more violent than shown previously.  The 
Board finds that such episodes produce moderate overall 
impairment, warranting a 10 percent rating.  Accordingly, 
resolving the benefit of the doubt in the veteran's favor, 
the provisions for service connection under 38 C.F.R. § 3.317 
are met and service connection for a disability manifested by 
body and muscle twitching is granted.  

(3) Service Connection for Cysts

The veteran's service medical records are completely negative 
for any complaints, abnormal clinical findings, or diagnosis 
indicative of any cysts.  

A June 2000 VA clinical record notes the veteran's report of 
a lump in his right armpit for the preceding year.  The 
record is largely illegible, but a small cyst was apparently 
found, although the location and etiology are not apparent 
from the record.  The examiner's assessment was dermatitis.  

Private medical records show that an infected sebaceous cyst 
in the veteran's right axilla was lanced and drained in 
November 2001 and antibiotics were prescribed.  

A January 2002 VA examiner noted the veteran's report of the 
development of multiple cysts on his body.  The veteran 
stated that cysts on his neck and right armpit had been 
successfully treated with drainage procedures.  Although no 
cysts were noted by the examiner, a diagnosis of sebaceous 
cyst was listed.  

A VA dermatological compensation examination was conducted in 
December 2002.  The examiner reported a large open comedone 
measuring about 3mm in the right axilla and a 2 millimeter 
(mm.) cyst in the left axilla.  The examiner's diagnosis was 
of cystic lesions in the axillae.  Another VA examiner in 
December 2002 described the veteran's cysts and listed a 
diagnosis of sebaceous cysts.  

In July 2003, a VA examiner noted the presence of 
hidradenitis in the left axilla.  

The veteran has submitted several lay statements to the 
effect that the authors had knowledge of the veteran's cysts 
since, but not before, his service in the Persian Gulf.  

During his April 2005 hearing, the veteran testified that he 
first developed cysts in about mid-1992, which he had removed 
in 1993.  He indicated that he had additional cysts 
subsequently, but that doctors "didn't know" what caused 
them.  He stated that no one had advised him that the cysts 
were due to service.  

Despite the veteran's testimony that his doctors did not know 
what his cysts were, the objective medical evidence of 
record, including the clinic records, contain diagnoses of 
infected sebaceous cysts and hidradenitis in the veteran's 
axillae, both of which are defined disorders.  

As noted above, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
provide for compensation for disabilities which cannot be 
attributed to any known clinical diagnosis.  But because 
examiners have attributed the veteran's cysts to known 
disorders, those provisions are not applicable to this issue.  

Nevertheless, service connection could still be established 
on the basis of direct service incurrence if the evidence 
were to show that the cysts either were first manifest during 
service or are otherwise in fact due to an injury or disease 
incurred in service.  However, there is no competent evidence 
in this case linking the veteran's sebaceous cysts or 
hidradenitis to an event in service.  The veteran himself 
admits that the cysts did not develop until after his 
separation from service.  And he, as a layperson, is not 
competent to comment on medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, in the absence of evidence of a nexus between the 
veteran's cysts and service, service connection is not 
established on the basis of direct service incurrence.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

(4) Rash and Cyst Disorders

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
rashes and for cysts, as due to undiagnosed illness, must be 
denied.


ORDER

The appeals relating to the veteran's claims for service 
connection for chronic fatigue syndrome, residuals of a 
broken nose, and residuals of a broken rib are dismissed.  

Service connection for skin rashes, claimed as due to 
undiagnosed illness, is denied.  

Service connection for cysts, claimed as due to undiagnosed 
illness, is denied.

Service connection for a disability manifested by body and 
muscle twitching is granted.  


REMAND

During his April 2005 hearing, the veteran testified that his 
service-connected painful joints, loss of concentration, and 
Barrett's esophagus and hiatal hernia disabilities had 
worsened since his last VA compensation examinations in July 
2004.  He also stated that the disabilities had an effect on 
his ability to work.  Accordingly, the Board believes that, 
in the interest of due process and fairness, the veteran 
should be afforded new VA examinations to more accurately 
assess the current severity of his service-connected 
disabilities, prior to appellate consideration of his claims.

Therefore, this case as to the listed issues is REMANDED for 
the following additional actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his painful joints, loss 
of concentration, and Barrett's esophagus 
and hiatal hernia since May 2004.  With 
any needed signed releases, the RO should 
request copies of the records of all 
treatment identified by the veteran, if 
not already in the claims file.  All 
records so obtained should be associated 
with the claims file.  

2.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for appropriate VA examinations 
(e.g., orthopedic, 
neurologic/psychiatric, gastrointestinal) 
to determine the current severity of his 
service-connected painful joints, loss of 
concentration, and gastrointestinal 
disabilities.  All indicated tests and 
studies should be completed and all 
clinical findings reported in detail. 
a) Each of the examiners should 
comment on the effect of the 
disability on the veteran's 
employment.  
b) The orthopedic examiner's report 
should specifically comment on any 
functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use and 
during flare-ups.
The claims files should be made 
available to the examiners 
prior to examinations and the 
examination reports should 
indicate if the examiners 
reviewed the veteran's medical 
records. 

3.  Upon completion of the requested development, 
the RO should again consider the veteran's claims 
for increased ratings for his service-connected 
painful joints, loss of concentration and 
gastrointestinal disabilities.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions 
taken on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the November 2004 statement of the 
case.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


